Citation Nr: 1617958	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-46 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In May 2013, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's electronic claims folder.

In a January 2014 Board decision, service connection for right ear hearing loss was granted, and the issues listed on the title page of this decision were remanded to the Agency of Original Jurisdiction (AOJ).  As the sufficient efforts were made to obtain the noted medical records and the requested medical opinion was obtained, the Board finds the directives have been substantially complied with, and the matters are again before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Bilateral hearing loss disability is attributable to service.

2.  Tinnitus is attributable to service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred during wartime service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

2.  Tinnitus was incurred during wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this decision, the Board is granting the claims being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Nonetheless, it should be noted that during the May 2013 Board hearing, the undersigned Veterans Law Judge (VLJ) clarified the issue of service connection on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the appellant's claim.  The VLJ issued the aforementioned decision in January 2014 remanding these matters in part based on the testimony.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As bilateral hearing loss (SNHL) and tinnitus are organic diseases of the nervous system, and thus chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the Board must address whether there was pre-existing left ear hearing loss noted upon entrance to active duty service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

In the January 2014 Board decision, the Board observed that additional development was necessary in order to comply with VA's duty to assist set forth at 38 C.F.R. § 3.159.  It was noted that when converted to ISO-ANSI standards, the Veteran's December 1964 entrance examination reveals that he entered service with impaired hearing in his left ear as defined by Hensley v. Brown, 5 Vet.App. 155, 157 (1993) (threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.)  Specifically, the Veteran demonstrated 25-decibel loss in the left ear at 500 Hertz. 

The Board went on to note that, although an assessment of hearing impairment was not recorded, the audiogram results were a clinical finding of hearing loss after an evaluation, and were not a report of history.  See 38 C.F.R. § 3.304 (2015).  The record thus contains competent evidence that the Veteran's left ear displayed some degree of hearing impairment that pre-existed active service.  However, this degree of hearing impairment did not meet the criteria for hearing loss found at 38 C.F.R. § 3.385.  

If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  Id.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A § 1153; 38 C.F.R. § 3.306(a). 

During an April 2009 VA examination, the Veteran was diagnosed with tinnitus and bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The examiner indicated that "the Veteran had hearing sensitivity well within normal limits just prior to discharge [and] there is no evidence of hearing damage while in service."  However, as noted by Board in January 2014, the VA examiner's finding that the Veteran's hearing sensitivity was "within normal limits" was based on February 1984 in-service audiometric test results and not the October 1984 test results described above.  The examiner also did not comment on whether the Veteran's pre-existing left ear hearing loss was aggravated during service.  Thus, the Board found this examination inadequate for rating purposes.

While the Veteran submitted a June 2013 private medical opinion from D.F., M.D. this opinion did not address the Veteran's preexisting left ear hearing loss.  In addition, while Dr. D.F.'s opined that the Veteran has continued to experience tinnitus since active duty, he did not comment on a December 1997 private treatment record which documents that the Veteran denied any ringing or buzzing in his ears.  

In an March 2014 VA audiological evaluation report, the examiner responded yes to the question of whether a left ear hearing loss existed prior to service and no to whether the pre-existing hearing loss was aggravated beyond the natural progress of the disease in service.  

However, after a review of the record, the Board notes that there is no evidence that the Veteran had hearing loss disability as set forth at 38 C.F.R. § 3.385 prior to service.  Rather, the aforementioned initial audiogram shows some minimal hearing loss at 500 Hertz that does not meet the requirements of the regulation, and the Veteran has consistently asserted that he did not notice any hearing loss prior to noise exposure in service, and he was not told he had hearing loss at the time of entrance into service.  See Veteran's testimony generally as well as his June 2014 written response to SSOC.  Moreover, the service treatment records do not note or diagnose actual left ear hearing loss disability.  As such, the Board does not find that left ear hearing loss disability as defined by VA regulation pre-existed service.

Of particular note, since the issuance of the Board remand, the Court addressed a similar case.  See McKinney v. McDonald, No. 13-2273 (U.S. Vet. App. March 11, 2016).  In that decision, the Court observed that whether a veteran has preexisting hearing loss and as such that he was not entitled to the presumption of soundness may not be resolved without reviewing VA's regulation defining hearing loss as a disability.  The Court noted that because hearing loss is not considered a "disability" unless the loss exceeds a certain threshold on an audiometric test, a minimum degree of hearing loss is a prerequisite for entitlement to disability compensation benefits.  The Court held that "defect" should be narrowly interpreted so that it does not encompass a level of hearing impairment that is not considered a "disability" under § 3.385.  The Court also held that when the level of hearing loss noted on an entrance examination does not meet VA's definition of a hearing "disability," that level of hearing loss is not a "defect" under section 1111.  

Accordingly, and considering the totality of the evidence, the Board finds that the Veteran did not have pre-existing hearing loss disability in the left ear.

Regarding the current left ear hearing loss disability, the Board finds that the evidence of record demonstrates that service connection is warranted.  The results of his March 2014 VA audiological examination, confirm that he has sufficient hearing loss in his left ear to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual "disability."  Additionally, the Veteran has credibly testified before the undersigned that he experienced decreased hearing since the time of his in-service noise exposure, and that he did not have any significant post-service occupational or recreational noise exposure.  In this regard, the Veteran testified that he has been an insurance adjuster for approximately 20 years following service prior to his recent retirement.  As previously noted, the Veteran was exposed to acoustic trauma in service.  

The Veteran's competent and credible statements thus support a nexus between his current hearing loss disability and his in-service noise exposure.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  The evidence weighing against the claim is the March 2014 VA examiner's negative nexus opinion.  As to this negative nexus opinion, Board finds that it is inadequate and lacking in probative value, as the examiner relied on the Veteran's normal hearing on separation in finding that the Veteran's bilateral hearing loss is not related to service.  However, the VA examiner disregarded the Veteran's lay statements of continuity and lack of noise exposure since service.  In opining that the Veteran's left ear hearing loss was not due to his military noise exposure, the examiner did not provide a well-reasoned rationale other than a lack of hearing loss during service or at separation, as well as the Veteran's purported lack of complaints of hearing loss in the years since service.  However, as previously discussed, the Veteran credibly reported a history of decreased hearing in the years since service.  

The Board reiterates that the absence of evidence of hearing loss at separation is not determinative as to whether his hearing loss disability is related to his military service and does not preclude service connection in this case.  Sensorineural hearing loss is associated with noise exposure.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability); 38 C.F.R. § 3.303(d) (service connection warranted in some circumstances where disease is first diagnosed after service). 

Additionally, the March 2014 VA audiological examination establishes that the Veteran suffers from tinnitus.  The Veteran reported experiencing tinnitus since service at the March 2014 VA examination.  As noted, the Veteran also reported exposure to acoustic trauma while in service.  As previously indicated, the Board finds that the Veteran had in-service noise exposure.

The Board notes, as it did previously, that the Veteran denied ringing or buzzing or lightheadedness in his ears, along with a litany of other systemic problems, during an emergency room (ER) visit for acute low back pain in December 1997.  The Board does not consider this fatal to the Veteran's claim as to continuity, as the actual focus of the examination was severe low back pain for which he was transported to the ER via ambulance.  It is reasonable to infer that the Veteran may not have complained about tinnitus at that examination.

Regarding tinnitus, the Board observes that the March 2014 VA examiner stated that the Veteran's tinnitus is not related to the Veteran's noise exposure in service.  Essentially, he referenced his rationale that hearing loss was not related to service because it appeared to many years following service.  Nonetheless, the Veteran's competent and credible statements thus provide a nexus linking his current tinnitus and to his in-service noise exposure.  See Buchanan, supra.  The 2014 VA examiner's nexus opinion failed to address the Veteran's credible lay statements attesting the onset of tinnitus during service or his documented history of noise exposure in service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); 38 C.F.R. § 3.303(d) (service connection warranted in some circumstances where disease is first diagnosed after service). 

Hence, on this record, the evidence is found to be at least evenly balanced in showing that the Veteran's left ear hearing loss disability and tinnitus at least as likely as not had clinical onset following his exposure to harmful noise levels in connection with his service in service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for left ear hearing loss disability is granted. 

Service connection for tinnitus is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


